       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 1 of 47




C r a ig H. Dur ham
F ER GU S O N DU R HA M , PLLC
2 2 3 N. 6 t h S t r e et , Suit e 325
Bo ise , I daho 83702
T: (2 0 8 ) 724-2617
F : (2 0 8 ) 906-8663
chd@fe r g uso ndur h am.co m

                     IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF IDAHO


 GERALD ANGELO BARCELLA,

                                                Case No. 1:20-CV-427-BLW
                       Plaintiff,


     v.                                         FIRST AMENDED
                                                COMPLAINT
 CORIZON MEDICAL; DR. REBEKAH
 HAGGARD; GEN BREWER, D.O.N.;                   Jury Trial Demanded
 SELAH WORLEY, N.P.; SUMMER
 ELDREDGE, NP; WILLIAM ROGERS,
 NP; DENISE BAHADER, NP;
 ANTHONY BUSHNELL, P.A.; JOSE
 SELADON, NP; DR. S. STACY,
 Utilization Management Team; Dr.
 VIVIEN DORSEY Utilization
 Management Team; DR. KEITH
 PAPENDICK, Utilization
 Management Team; RONA SIEGERT,
 CCHP-RN; and WARDEN ALBERTO
 RAMIREZ;


                       Defendants.




                                            1
     Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 2 of 47




                          I. PRELIMINARY STATEMENT

1.   This is a civil rights case brought under 42 U.S.C. § 1983 arising out of

     Defendants' deliberate indifference to Plaintiff's serious medical condition,

     including serious pain, injury and suffering, imminent pain, injury and suffering

     and resultant chronic kidney disease and mental anguish.

2.   Deliberate indifference constitutes permanent injury.

3.   This has left Plaintiff with serious and progressively worsening spinal

     degeneration, foramina1 narrowing, and serious back and sciatic pain , which

     probably leave Plaintiff with serious pain and debility for the· rest of his life.

4.   Defendants' actions wrongly prescribing nephro/hepatoxic NSAID drugs for

     decades, particularly Indocyn, intended for short-term use only, has resulted in

     Plaintiff being diagnosed with chronic kidney disease.

5.   As a result of his serious, often excruciating, debilitating pain and development

     of chronic kidney disease Plaintiff suffers mental anguish from worry, stress,

     anxiety, feelings of hopelessness and insomnia.

6.   Defendants have failed to provide effective care for Plaintiff’s serious medical

     needs and failed to meet standards of care in the community.

                          II. JURISDICTION AND VENUE

7.   This Court has jurisdiction and venue over the subject matter of this complaint


                                            2
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 3 of 47




      under 42 U.S.C. 1983; 28 U.S.C. 1331 and 1343(a)(3); 28 U.S.C. 2201 and 2202; 28

      U.S.C. 2283 and 2284 and Rule 63 of the Federal Rules of Civil Procedure.

                                     III. PARTIES

8.    Plaintiff, Gerald Angelo Barcella, is an individual residing at Idaho State

      Correctional Institution (ISCI) since 2017 and in the custody of the Idaho

      Department of Corrections (IDOC) since 1998.

9.    Defendant Corizon Medical, is a private, for-profit, entity doing business in Ada

      County, Idaho who, upon information 'and belief, is headquartered in Memphis,

      Tennessee, and is contracted to provide medical care to IDOC inmates. Corizon

      is sued in its individual and official capacities. Defendant has acted under color

      of State law.

10.   Dr. Rebekah Haggard is an individual who, upon information and belief is

      Regional Medical Director for Corizon and resides in Ada County, Idaho, is sued

      in her individual and official capacities. Defendant acted under color of State

      law.

11.   Defendant Gen Brewer, Director of Nursing (D.O.N.) for Corizon, is an

      individual who, upon information and belief, resides in Ada County, Idaho.

      Defendant is sued in her individual and official capacities. Defendant acted

      under color of State law.


                                            3
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 4 of 47




12.   Defendant Selah Worley, Nurse Practitioner (N.P.) is an individual who, upon

      information and belief, resides in Ada County, Idaho, is sued in her individual

      and official capacities. Defendant acted under color of State law.

13.   Dr. S. Stacy is employed by Corizon Medical and, upon information and belief, is

      a member of the Utilization Management Team and has decision-making

      authority over requests for offsite specialist visits and other care by front-line

      providers. Stacy is sued in his or her individual and official capacity. Defendant

      has acted under color of State law.

14.   Dr. Vivien Dorsey is employed by Corizon Medical and, upon information and

      belief, is a member of the Utilization Management Team and has decision-

      making authority over requests for offsite specialist visits and other care by

      front-line providers. Dr. Dorsey is sued in her individual and official capacity.

      Defendant has acted under color of State law.

15.   Dr. Keith Papendick is employed by Corizon Medical and, upon information and

      belief, is a member of the Utilization Management Team and has decision-

      making authority over requests for offsite specialist visits and other care by

      front-line providers. Dr. Papendick is sued in his individual and official capacity.

      Defendant has acted under color of State law.

16.   Defendant Summer Eldredge (N.P.) an individual who, upon information and


                                             4
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 5 of 47




      belief, resides in Ada County, Idaho, is sued in her individual and official

      capacities. Defendant acted under color of State law.

17.   Defendant William Rogers an individual who, upon information and belief,

      resides in Ada County, Idaho, and is sued in his individual and official

      capacities. Defendant acted under color of State law.

18.   Defendant Anthony Bushnell an individual who, upon information and belief,

      resides in Ada County, Idaho, is sued in his individual and official capacities.

      Defendant acted under color of State Law.

19.   Defendant Denise Bahader (N.P.) an individual who, upon information and

      belief, resides in Ada County, Idaho, is sued in her individual and official

      capacities. Defendant acted under color of State law.

20.   Defendant Nurse Jose Seladon (N.P.) is an individual who, upon information

      and belief, resides in Ada County, Idaho, is sued in his individual and official

      capacities. Defendant acted under color of State law.

21.   Defendant Rona Siegert, CCHP-RN, is an individual who, upon information and

      belief, is medical contract monitor for IDOC and resides in Ada County, Idaho, is

      sued in her individual and official capacities. Defendant acted under color of

      State law.

22.   Warden Alberto Ramirez, Warden at ISCI, is an individual who, upon


                                            5
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 6 of 47




      information and belief resides in Ada County, Idaho, is sued in his official

      capacity for injunctive relief. Defendant acted under color of State law.


                        IV. EXHAUSTION OF STATE REMEDIES

23.   Plaintiff twice exhausted administrative remedies available to him and

      attempted to file a third grievance which was returned without action (RWA).

      See Exhibits I., II., III.

                                      V. FACTS

24.   Plaintiff suffers from a serious medical condition-- "mult-level degenerative

      changes of the lumbar spine with multi-level canal and foraminal

      narrowing." MRI IMPRESSION, St. Luke’s 08/31/17 St. Luke's Imaging Center.

25.   Comparisons of Plaintiff's 06/15/17 and 05/24/19 X-ray Impressions show

      Plaintiff's condition progressing from “significant” to “severe.”

26.   Plaintiff suffers 3-5/10 chronic pain and level 7-8/10 acute pain from scoliotic

      curvature of the spine and multi-level degenerative disc changes.

27.   Plaintiff suffers constant level 3-5/10 sciatic pain and level 7-9/10 acute sciatic

      pain.

      DECLARATION OF GERALD BARCELLA CV 81-1165-S-BLW.

28.   Plaintiff was first diagnosed with "chronic sciatica by Corizon in 2006.

29.   Plaintiff cannot attend church, sweatlodge, Alcoholics Anonymous meetings,


                                            6
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 7 of 47




      programs, school, or social functions without excruciating pain from sitting.

30.   Plaintiff can only wash his lower extremities with difficulty and pain.

      Plaintiff cannot sit, stand, walk, recline or lay on his back for more than 10

      minutes without serious pain.

31.   Plaintiff has to try to hide his pain and injury due to the prison

      environment.

32.   Plaintiff can only sometimes find relief by laying on his stomach for hours. He’s

      filed about 100 HSRs and Concerns requesting effective care.

33.   Plaintiff was diagnosed with chronic kidney disease due to Corizon’s

      overprescription of NSAID drugs since 1998.

34.   Plaintiff has gone from a robust athlete in 2016 to a sedentary pain-ridden

      individual.

35.   Plaintiff's pain has since 2019 spread from his lower right leg to his whole right

      and left sides, glutes to toes, entire pelvic area and right testicle.

36.   On 02/19/19 Plaintiff filed Grievance 190000153. EXHIBIT I.

37.   Defendants, since 2017, have engaged Plaintiff in multiple cycles of "circular

      care," sending him to different providers, requiring him to "start over from the

      beginning" with treatment.

38.   Plaintiff was required to participate in several six week-long periods of physical


                                              7
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 8 of 47




      therapy (PT) to learn Corizon's Home Exercise Program (HEP) which often

      increased Plaintiff's pain and injury.

39.   On 06/19/19 Plaintiff fell headlong into another inmate in the Pendyne hall

      serving line nearly resulting in a fight.

40.   08/21/19 OPC NOTES: Rogers, William N.P. for HSR 1285664 state: "PT reports

      pain is interfering with ADLs causing pain at work. States he cannot sit long

      enough to sit through church or sweatlodge w/o pain."

41.   "Reports sciatic pain has spread through R glute. Throbs and cramps through

      hip. Outside leg feels like leg broken--see handwritten scanned document PT

      provided today documenting reports of sx (symptoms] and worsening nature

      impacting ADLs. Continue conservative treatment."

42.   “CONSULTATION REQUEST: Offsite-clinic Service Priority: routine. NOTES:

      consult placed to neurosurg.--will appeal it if ATP d/t severity of sx (symptoms)

      and worsening nature impacting ADLs. Continue conservative treatment.”

43.   08/31/19 Corizon physical therapist Lindsay Partridge-Gremmo documented in

      Plaintiff's medical record that Plaintiff had exhausted any benefit from physical

      therapy, writing, "there is little more I can do for him at this time.”

44.   On 10/21/19 Plaintiff was transported to St. Luke’s hospital where he was seen in

      clinic by neurosurgeon William Bradley.


                                               8
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 9 of 47




45.   Dr. Bradley went over Plaintiff's 2017 MRI, in depth, with Plaintiff. Dr. Bradley

      told Plaintiff that Plaintiff's sciatic pain was probably caused by foraminal

      narrowing at the L4-LS and LS-Sl levels of the lumbar spine.

46.   Dr. Bradley told Plaintiff that he was sure Plaintiff's condition had significantly

      worsened since his 2017 MRI and that Plaintiff would probably be in pain for the

      rest of his life due to Corizon's inaction since that time.

47.   Neurosurgeon Bradley explained the causes and treatments for foraminal

      narrowing and explained the dangers of back surgeries.

48.   Dr. Bradley said he wanted to first try epidural steroid injections (ESIs) in lieu of

      surgery, and he ordered a follow-up in clinic two to three weeks after the

      injections were administered to see if they worked.

49.   Before Plaintiff left Dr. Bradley said, “we’ll get you feeling better.”

50.   It is noted that Dr. Bradley was very unfamiliar with the IDOC and ISCI, asking

      correctional officers present, "is there even a nurse there who can change

      bandages?" Dr. Bradley stated that he'd "only operated on one other inmate."

51.   Around 11/11/19 Corizon Utilization Management Team (UMT) approved the

      epidural steroid injections (ESIs) but immediately denied Dr. Bradley's ordered

      follow-up in clinic two to three weeks after injections in favor of an onsite follow-

      up at ISCI with one of their own on-specialist nurse practitioners.


                                             9
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 10 of 47




52.   Upon information and belief Corizon routinely denies Offsite Surgical consult

      (OSS) referrals a majority of the time to save money through denial of care

53.   Upon information and belief that Corizon's belief that the impending Balla

      Termination hearings would lift oversight of their actions that Corizon began

      denying many OSS ordered follow-ups that would result in more permanent, but

      costlier, procedures for patients.

54.   Corizon denied an OSS ordered follow-up, by an orthopedic surgeon for Plaintiff

      in 2018-19 in an unrelated matter showing a common theme.

55.   In November 2019 Plaintiff went to sick call complaining of unbearable pain and

      new symptoms, but had to leave before being seen due to it being too painful to

      stay seated on hardwood benches for over an hour.

56.   In January 2020 Plaintiff went to sick call again complaining of new and

      worsening pain and symptoms. Once again Plaintiff had to leave without being

      seen, due to excruciating pain, after being forced to remain seated on hard steel

      benches for over an hour.

57.   On 02/21/20 Plaintiff received two epidural steroid injections (ESIs) to the lower

      lumber regions of his spine at St. Luke's Imaging Center. The injections failed to

      bring any relief.

58.   The surgeon administering the ESIs told Plaintiff that ESIs were only successful


                                           10
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 11 of 47




      in less than 30% of patients who received them.

59.   At 03/03/20 OPC at ISCI Plaintiff related lack of relief from the ESIs and

      worsening pain and new symptoms. The provider put in another OSS referral for

      Plaintiff.

60.   Corizon Utilization Management Team (UMT) member Dr. S. Stacy denied this

      follow-up OSS referral just as members of the UMT have with at least six other

      Corizon provider OSS referrals for Plaintiff.

61.   At 03/03/20 OPC with N.P. Bahader Plaintiff begged her to appeal UMT's recent

      denial of this OSS referral due to new symptoms and severe pain. Bahader

      refused and told Plaintiff he had to ''start his treatment over from the beginning."

62.   At 03/31/20 OPC with N.P. Rogers Plaintiff once again complained of new and

      worsening pain and symptoms telling Rogers that his pain had now spread to his

      entire pelvis, right testicle, and was now prevalent, instead of sporadic, in his left

      side and had spread to his entire left side-from lower back to toes and was now

      going down the fronts of both legs--no longer confined to the sides of the legs.

63.   N.P. Rogers told Plaintiff that until he began to uncontrollably defecate upon

      himself that UMT probably wouldn't approve a new OSS referral.

64.   On 04/08/20 Plaintiff filed Grievance 200000277 EXHIBIT II, in which he feared

      becoming crippled, was suffering, that all previous treatments had failed and


                                            11
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 12 of 47




      that he wanted effective treatment. See also DEFENDANT SIEGERT.

65.   On 05/02/20 Plaintiff could not raise himself, unaided, from a squatting position.

      Plaintiff began having worsening back stiffness, pain and having more and more

      problems bending over and straightening himself up after bending over.

66.   On 05/08/20 Plaintiff's grievance was effectually denied saying he would be put

      in for another OSS referral after current Covid-19 restrictions were lifted.

67.   That OSS referral was denied by the UMT.

68.   On 05/08/20 Plaintiff was again seen by Defendant Selah Worley, N .P., at OPC at

      which time he requested he be put in for another OSS referral. See DEFENDANT

      SELAH WORLEY, N.P., and DEFENDANT MEMBERS OF THE UMT.

69.   That request was denied by UMT member Dr. S. Stacy on 05/12/20.

70.   On 05/21/20 Plaintiff was again seen in OPC by Defendant Worley at which time

      he was told that UMT had denied his OSS request. See again DEFENDANT

      SELAH WORLEY, N.P., and DEFENDANT DR. S. STACY.

71.   On 05/22/20 and again on 06/03/20 Plaintiff sent Worley two Concern Forms

      asking her to appeal the UMT’s denial of this OSS referral based on faulty

      information and reasoning. See DEFENDANT WORLEY.

72.   On 06/04/20 Plaintiff nearly fell in the Pendyne chow hall while attempting to

      stand after finishing his meal. Plaintiff can barely make it to chow and back some


                                           12
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 13 of 47




      nights.

73.   On 06/04/20 Plaintiff filed Grievance 200000525 which was for the issue already

      having been grieved. EXHIBIT III.

74.   Since on, or about, 06/23/20 inmates at ISCI have been restricted to their housing

      units due to quarantining and preventative measures due to Covid-19.

75.   Since that time Plaintiff has only had either one hour per day out of tier and days

      with no time outside of his tier.

76.   On, or about, 07/27/20 Plaintiff has began wiping with bleach and lightly

      cleaning his tier's tiny dayroom and bathroom for about an hour each day.

77.   Despite another period of "activity modification" Plaintiff has found no relief

      from his pain and debility.

78.   As a matter of fact, Plaintiff never worked in the IDOC between 1998 and mid-

      2017 and was in pain from his injury since, at least, 2006.

79.   Plaintiff’s pain worsens during any periods of total inactivity.

80.   Plaintiff, at times, developed difficulty urinating due to pain from standing, and

      in the month or so before he filed his Complaint, began periodically experiencing

      horribly brutal bolts of sciatic pain radiating down the fronts of both legs while

      defecating.

81.   Plaintiff seldom gets the previous relief he did from laying on his stomach for


                                           13
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 14 of 47




      hours as he used to.

82.   Due to pain while attempting to perform UMT ordered Home Exercise Program

      (HEP) it offers little relief when Plaintiff can even do it.

83.   Plaintiff had to quit three jobs due to his injury; one in 2019, two in 2020, and

      couldn’t return to work as a cabinet maker due to his pain and injury.

84.   Plaintiff began a job with no physical demands in late September but was only

      able to work for four days due to Covid-19 restrictions once again being

      imposed.

85.   On 10/01/20, the Court ordered Defendants to schedule either a video or an in-

      person appointment with Dr. Bradley or a similar neurologist or to explain why

      they haven’t done so.

86.   After this Court appointed counsel in an order dated 12/31/20 and ordered

      certain actions by Defendants (Dkt. 47), Plaintiff was scheduled for surgery with

      Dr. Bradley.

87.   Dr. Bradley told Plaintiff that his vertebrae were “shot” and that he could not

      replace his discs with artificial discs.

88.   Dr. Bradley informed Plaintiff that the surgery that he recommended might help

      with the sciatic pain but would not decrease lower back pain.

89.   Plaintiff had a foraminotomy and a laminotomy on 2/8/21.


                                             14
      Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 15 of 47




90.   Plaintiff experienced significant pain post-surgery and was taken to the

      emergency room twice.

91.   Plaintiff’s pain and suffering has not improved since the surgery.

92.   Dr. Bradley referred Plaintiff to a pain specialist who could use a range of

      treatment options, including implanted electrodes. Corizon overruled that

      referral and sent Plaintiff to a different pain specialist who does not have that

      capability. He prescribed Lyrica. That has not decreased the pain.

93.   So far, Plaintiff’s pain has been similar or worse since the surgery in February.

                             CORIZON MEDICAL, INC.

94.   Defendant violated Plaintiff’s rights as stated in paragraphs 1 through 6 and as

      incorporated in all prior paragraphs containing actions of deliberate indifference

      to Plaintiff’s serious medical needs.

95.   Upon information and belief, Corizon promotes the use of NSAID drugs for

      unethically long periods of time to deny more expensive care and increase profits

      and caused Plaintiff’s kidney disease.

96.   Upon information and belief, Corizon unethically delayed and denied effective

      treatment for Plaintiff and other patients, not meeting the community standards

      of care, by not allowing Plaintiff to be effectively treated for more than one issue

      at a time, often for years. Including on or about 03/12/18; 11/18/18; and 12/04/18.


                                              15
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 16 of 47




97.    Corizon instead employed a policy, custom, or practice of requiring Plaintiff to

       undergo multiple rounds of “circular care,” meaning continuing the same

       treatments over and over again even though they did not work.

                               DR. REBEKAH HOWARD

98.    Dr. Haggard violated Plaintiff's rights as stated in paragraphs 1 through 6 and, as

       Plaintiff's primary care provider and Corizon Regional Medical Director, is

       responsible for all actions, or lack of actions, by herself, Corizon providers,

       administrators, actors, agents and contractors that violated Plaintiff's rights as set

       forth in all aforementioned and forthcoming paragraphs.

99.    Dr. Haggard has had multiple interactions with Plaintiff over the last few years

       through HSRs, Concern Forms, conversations and conversations with providers

       concerning Plaintiff's condition.

100.   Dr. Haggard has been responsible for denying Plaintiff effective pain relief and

       prescribing and overseeing prescription of NSAID drugs to Plaintiff despite

       Grievances that the NSAIDs were killing Plaintiff's kidneys.

101.   Plaintiff was forced, for years, to rely on toxic NSAID drugs despite their

       negative effects upon his kidneys or receive no pain relief at all.

102.   On 03/12/20 Plaintiff sent a Concern Form to Dr. Haggard requesting she appeal,

       or override, UMT's denial of Plaintiff's recent OSS denial. Dr. Haggard refused


                                             16
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 17 of 47




       to do either.

103.   Upon information and belief Defendant Haggard testified at the recent Balla

       Termination hearings that she had the power to override UMT denials of care.

                                 GEN BREWER, D.O.N.

104.   As Director of Nursing for Corizon Defendant Brewer violated Plaintiff's rights

       as stated in paragraphs 1 through 6 and as described in all aforementioned, and

       forthcoming paragraphs through her actions or inactions.

105.   Upon information and belief one of Defendant's duties as D.O.N. is answering

       inmate Grievances in a manner to discourage pursuit of medical treatments

       Corizon does not wish to pay for.

106.   Upon information and belief, as first responder to grievances, Defendant

       virtually denies every grievance request for more adequate treatment that comes

       before her.

                                 SELAH WORLEY, N.P.

107.   As a Nurse Practitioner for Corizon, Defendant violated Plaintiff's rights as

       stated in paragraphs 1 through 6 and through any actions related to her that

       violated plaintiff's rights in all foregoing and forthcoming paragraphs.

108.   At 02/04/20 OPC Defendant told Plaintiff that his prescription for Indocyn would

       not be rewritten because “someone had concerns” about its use by Plaintiff.


                                            17
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 18 of 47




       Upon information and belief this is because of it causing Plaintiff's chronic

       kidney disease.

109.   Defendant then prescribed, also nephro/hepatoxic Ibuprofen to Plaintiff.

110.   At 05/08/20 OPC Plaintiff described new pain and new acute symptoms causing

       more compromising of activities of daily living.

111.   Plaintiff told Worley that his sciatic pain had progressed from predominantly in

       his right side to both sides of his body and had encompassed his entire pelvic

       area and right testicle.

112.   Worley responded, "sciatica will do that," but made no reference to this in

       Plaintiff's medical record.

113.   Plaintiff further told Worley that he was suffering leg weakness and that by the

       afternoon he was having trouble bending over and straightening back up and

       that he was only able to work two and one half to three hours per day even

       though his job was not physically demanding.

114.   Worley said she'd put Plaintiff in for another OSS referral, but she doubted it

       would be approved "because you can do all that."

115.   Defendant kept insisting Plaintiff take medications that had no, zero, positive

       effects on Plaintiff's pain and symptoms and caused negative physiological and

       psychological effects to Plaintiff.


                                             18
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 19 of 47




116.   Worley prescribed Ibuprofen to Plaintiff even though he said it did not help his

       pain.

117.   At 05/21/20 OPC Worley informed Plaintiff that UMT had denied his OSS referral

       of alternative (conservative) treatment due to “no new neural deficits or new

       acute symptoms.”

118.   Defendant once again tried to get Plaintiff to engage in another useless cycle of

       circular car suggesting every drug that was tried and didn't work, and another

       cycle of useless and harmful physical therapy that would be denied anyway as

       not being able to help Plaintiff.

119.   Worley further tried to get Plaintiff to take doses of Gabapentin during the

       daytime from which Plaintiff got no relief and caused negative effects.

120.   Plaintiff further told Defendant that he was having problems withstanding the

       UMT ordered Home Exercise Program (HEP) due to pain and was having issues

       with stiffness, bending over and straightening back up and standing from a

       squatting position.

121.   Plaintiff informed Worley that he would soon have to quit his job due to pain

       and inability to perform his duties.

122.   Worley told Plaintiff until he could no longer walk, work or do UMT ordered

       HEP that UMT would not offer further treatment.


                                              19
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 20 of 47




123.   Plaintiff asked Defendant if he was supposed to lay on his stomach 24 hours a

       day for the rest of his life to obtain relief.

124.   Worley became angered and told Plaintiff, “you can leave now.”

125.   On 05/22/20 and again on 06/03/20 Plaintiff sent Worley Concern Forms asking

       her to appeal UMT denial of OSS referral due to the inaccuracy of information

       that they based their decision on including information withheld by Worley from

       Plaintiff's medical record including new pain and new acute symptoms,

       including pain spreading to Plaintiff’s pelvis, testicle and left side.

126.   One of Defendant Worley's functions as a Corizon provider is to serve in the role

       of “gatekeeper” to all, but the most basic care, for patients. Without accurate

       recording of new and worsening symptoms this role is seriously compromised or

       denied.

127.   Defendant had both direct, and indirect, in participation of in denial of effective

       treatment of Plaintiff’s serious medical needs.

                                   SUMMER ELDREDGE

128.   Summer Eldredge is a nurse practitioner who is employed by Corizon, Inc.

129.   Nurse Eldredge is responsible for Plaintiff’s treatment and care, particularly

       related chronic kidney disease.

130.   Nurse Eldredge has continued to prescribe non-steroidal anti-inflammatory


                                               20
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 21 of 47




       drugs to Plaintiff in large quantities despite her knowledge that they pose a

       substantial risk to Plaintiff’s kidney health.

131.   Nurse Eldredge has admitted to Plaintiff that the reason he has chronic kidney

       disease is because of the quantity of NSAIDs that Corizon providers have

       prescribed for him.

132.   Nurse Eldredge has been deliberately indifferent to Plaintiff’s serious medical

       needs.

133.   Nurse Eldredge is sued in her individual and official capacity. She has acted

       under color of state law.

                                   WILLIAM ROGERS

134.   William Rogers is a nurse practitioner who is employed by Corizon, Inc.

135.   NP Rogers is responsible for Plaintiff’s treatment and care, including pain

       management.

136.   NP Rogers has continued to prescribe non-steroidal anti-inflammatory drugs to

       Plaintiff in large quantities despite his knowledge that they pose a substantial

       risk to Plaintiff’s kidney health.

137.   NP Rogers been deliberately indifferent to Plaintiff’s serious medical needs.

138.   NP Rogers is sued in his individual and official capacity. He has acted under

       color of state law.


                                             21
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 22 of 47




                                 ANTHONY BUSHNELL

139.   Anthony Bushnell is a physician’s assistant employed by Corizon, Inc.

140.   PA Bushnell is responsible for Plaintiff’s treatment and care.

141.   Plaintiff was seen by PA Bushnell in clinic in February of 2021. Plaintiff told him

       that he had trouble urinating. PA Bushnell responded, “you have chronic kidney

       disease from us prescribing you NSAIDs for, uh, a few years.”

142.   Yet PA Bushnell has contributed to what he admitted was a substandard quality

       of care.

143.   PA Bushnell been deliberately indifferent to Plaintiff’s serious medical needs.

144.   PA Bushnell is sued in his individual and official capacity. He has acted under

       color of state law.

                                   DENISE BAHADER

145.   Denise Bahader is a nurse practitioner who is employed by Corizon, Inc.

146.   Nurse Bahader is responsible for Plaintiff’s treatment and care.

147.   In March of 2020, Plaintiff begged Nurse Bahader to appeal the denial of request

       for an offsite visit to a neurological specialist for his back pain. He was in

       excruciating pain and explained this to her. Nurse Bahader refused and told him

       he would need to start his treatment all over again.

148.   Nurse Bahader has been deliberately indifferent to Plaintiff’s serious medical


                                             22
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 23 of 47




       needs.

149.   Nurse Bahader is sued in her individual and official capacity. She has acted

       under color of state law.

                                     JOSE SELADON

150.   Jose Seladon is a nurse practitioner who is employed by Corizon, Inc.

151.   Nurse Seladon is responsible for Plaintiff’s treatment and care.

152.   On or about May or June of 2019, Plaintiff saw Nurse Seladon in clinic. He

       requested that Seladon appeal UMT denials of his care. Both times Seladon told

       him he simply needed to start all over again with the treatment that was not

       working.

153.   Nurse Seladon has been deliberately indifferent to Plaintiff’s serious medical

       needs.

154.   Nurse Seladon is sued in his individual and official capacity. He has acted under

       color of state law.

        MEMBERS OF CORIZON’S UTILIZATION MANAGEMENT TEAM

                                   (IDENTIFIED BELOW)

155.   Utilization Management Team members are Corizon employees who have

       decision-making authority over referrals and treatment requests from front line

       providers.


                                            23
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 24 of 47




156.   UMT members violated Plaintiff’s rights as alleged in paragraphs 1 through 6

       and all actions and allegations attributed to them in all aforementioned and

       forthcoming paragraphs.

157.   Between 2017 and 2019, UMT members denied provider proffered Offsite

       Surgical (OSS) referrals for Plaintiff on numerous occasions, including one that

       was already approved.

158.   These denials show “circular care,” a policy, custom, or practice of continuing to

       deny needed treatment and care and routing Plaintiff back to treatment and care

       that has already shown to be ineffective.

159.   These denials fell below the standard of care and were deliberately indifferent to

       Plaintiff’s serious medical needs.

                                      DR. S. STACY

160.   On information and belief, Dr. S. Stacy is employed by Corizon Medical and is a

       member of the Utilization Management Team.

161.   Dr. Stacy has decision-making authority over requests for offsite specialist visits

       and other care.

162.   Dr. Stacy denied offsite referrals on several occasions for Plaintiff in which

       providers requested approval for a specialist to evaluate Plaintiff’s sciatica and

       degenerative back condition, instead requiring a continuation of ineffective


                                            24
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 25 of 47




       treatments. The dates of denials included at least March 13, 2018, April 20, 2018,

       August 3, 2018, March 4, 2020, and May 12, 2020.

163.   These decisions were deliberately indifferent to Plaintiff’s serious medical needs,

       in violation of Plaintiff’s rights under the Eighth Amendment.

164.   Dr. Stacy is sued in his individual and official capacity. He has acted under color

       of State law.

                                 DR. VIVIEN DORSEY

165.   On information and belief, Dr. Dorsey is employed by Corizon Medical and is a

       member of the Utilization Management Team.

166.   Dr. Dorsey has decision-making authority over requests for offsite specialist

       visits and other care.

167.   Dr. Dorsey denied offsite referrals on several occasions for Plaintiff in which

       providers requested approval for a specialist to evaluate Plaintiff’s sciatica and

       degenerative back condition, instead requiring a continuation of ineffective

       treatments. The dates of denials included at least November 6, 2017, August 2,

       2018, June 5, 2019, September 26, 2019, and November 6, 2019.

168.   These decisions were deliberately indifferent to Plaintiff’s serious medical needs,

       in violation of Defendant’s rights under the Eighth Amendment.

169.   Dr. Dorsey is sued in her individual and official capacity. She has acted under


                                            25
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 26 of 47




       color of State law.

                                DR. KEITH PAPENDICK

170.   On information and belief, Dr. Keith Papendick is employed by Corizon Medical

       and is the director of the Utilization Management Team.

171.   Dr. Papendick has decision-making authority over requests for offsite specialist

       visits and other care.

172.   Dr. Papendick denied offsite referrals for Plaintiff in which providers requested

       approval for an offsite specialist evaluation of Plaintiff’s sciatica and

       degenerative back condition, instead requiring a continuation of ineffective

       treatments. The dates of denials include at least July 28, 2017, June 9, 2019,

       August 29, 2019.

173.   These decisions were deliberately indifferent to Plaintiff’s serious medical needs,

       in violation of Defendants rights under the Eighth Amendment.

174.   Dr. Papendick is sued in his individual and official capacity. He has acted under

       color of State law.

                                     RONA SIEGERT

175.   Defendant is an individual who, upon information and belief, is the IDOC health

       contract monitor, and who, upon information and belief, resides in Ada County,

       Idaho and oversees Corizon's actions or inactions involving inmate health care.


                                             26
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 27 of 47




176.   Defendant violated Plaintiff's rights as stated in paragraphs 1 through 6 for all

       reasons listed in aforementioned and forthcoming paragraphs that are attributed

       to her job performance, directly or indirectly.


177.   Defendant was level III. Responder to both of Plaintiff's Grievances. EXHIBITS I.

       and II.


178.   Upon information and belief Defendant has failed to hold Corizon accountable to

       their contract mandates.


179.   In responding to Plaintiff's Appeal on Grievance 190000153 Defendant delayed

       and denied ESI injections by telling Plaintiff to get an injection by Corizon staff

       and told Plaintiff to do physical therapy, which he'd already done, and did do

       again. That injection, at ISCI, brought relief for two weeks and delayed ESIs for

       months.


180.   In Plaintiff's 04/08/20 Grievance 200000277 stated he had exhausted all available

       site-specific treatments at ISCI and Corizon denied his follow­up to his OSS

       appointment and/ or new OSS referrals to obtain effective treatment unavailable

       at ISCI.


181.   Level I and Level II Responders to Plaintiff's Grievance 200000277 both told

       Plaintiff to put in new HSRs (more circular treatment).



                                             27
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 28 of 47




182.   In his Grievance Appeal Plaintiff stated that, (1) he had exhausted all treatment

       options at ISCI and, (2) he had developed chronic kidney disease as a result of

       Corizon's ineffective and wrongful treatments and, (3) that N.P. Rogers told

       Plaintiff at OPC that UMT would not approve an OSS referral until Plaintif lost

       bowel control and, (4) that Plaintiff wanted the denied OSS follow-up in clinic

       ordered by Neurosurgeon Bradley and, (5) that Plaintiff was scared he would

       become crippled due to UMTs deliberate indifference.


183.   Defendant replied that Plaintiff would be put in for another OSS as soon as the

       current Covid-19 restrictions in the community were lifted.


184.   Defendant Siegert never requested or ordered the relief Plaintiff requested.


185.   The OSS referral was put in by Corizon Providers and was denied around

       05/11/20.


186.   Plaintiff is in the same position that he was before filing both Grievances and was

       in in 2017 when before he had his MRI done.


187.   Upon information and belief Defendant Siegert cosigns virtually all Corizon

       Grievance denials.


188.   Upon information and belief Defendant cosigns virtually all Corizon Grievance

       denials as part of a concerted effort between IDOC and Corizon to reduce


                                            28
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 29 of 47




       contract costs to IDOC.


189.   Upon information and belief Corizon denies virtually all inmate grievances

       requesting anything but minimal care.


                      DEFENDANT WARDEN ALBERTO RAMIREZ


190.   As warden at ISCI Mr. Ramirez is responsible for the care and housing of

       inmates under his authority. Because Warden Ramirez has control over Plaintiff's

       physical body he has authority to order or deny transport of Plaintiff to and from

       offsite medical providers. Having such control he is named in his official capacity

       for injunctive relief.


                                         CLAIMS


191.   Plaintiff realleges, and incorporates, by reference, all claims in Paragraphs 1

       through 191.


192.   Defendants’ deliberate indifference to his serious medical condition, including

       serious pain, injury and suffering, imminent serious pain, injury and suffering

       and resultant chronic kidney injury and disease and mental anguish while in the

       custody of the Idaho Department of Corrections (IDOC) and Plaintiff's rights to

       be free from cruel and unusual punishment under the Eighth Amendment to the

       United States Constitution and laws of the United States were violated.


                                            29
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 30 of 47




       Defendants all acted under color of State law.


193.   Deliberate indifference constitutes permanent injury.


194.   This is a civil action authorized by 42 U.S.C. Section 1983 to redress the

       deprivation, under color of State law, of rights secured by the Constitution, and

       laws of the United States. This Court has jurisdiction over 28 U.S.C Section 1331

       and 1343(a)(3). Plaintiff seeks declaratory relief pursuant to 28 U.S.C. Section

       2201 and 2202. Plaintiff's claims for injunctive relief are authorized by 28 U.S.C.

       2283 & 2284 and Rule 65 of the Federal Rules of Civil Procedure.


195.   The Plaintiff has no plain, adequate or complete remedy at: law to redress the

       wrongs described herein. Plaintiff has been and will continue to be irreparably

       injured by the conduct of the defendants unless this Court grants the declarative

       and injunctive relief which the Plaintiff seeks. Pursuant to Federal Rules of Civil

       Procedure 38 Plaintiff demands a jury trial on all issues so triable.


                               VII. PRAYER FOR RELIEF


196.   WHEREFORE, Plaintiff respectfully prays this Court enter judgment granting

       Plaintiff:

197.   A Declaration that the acts and omissions described herein violated Plaintiff's

       rights under the Constitution and laws of the United States.

198.   A Preliminary and Permanent Injunction ordering Defendants Corizon Medical;
                                        30
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 31 of 47




       the Members of Corizon's Utilization Management Team (UMT), including Dr. S.

       Stacy, Dr. Vivien Dorsey, and Dr. Keith Papendick; Dr. Rebekah Haggard,

       Corizon Regional Medical Director; Gen Brewer, Director of Nursing (D.O.N. for

       Corizon); Selah Worley, Nurse Practitioner (N.P.), for Corizon; Summer

       Eldredge; William Rogers; Denise Bahader; Jose Seladon; Rona Siegert, CCHP-

       RN for IDOC; and Warden Alberto Ramirez, ISCI; requiring defendants to

       provide Plaintiff effective treatment for his serious injury, pain and suffering,

       beyond what has already been tried, including neurosurgery and/or orthopedic

       surgery, and sending Plaintiff to receive an MRI, and any other necessary

       imaging to properly assess Plaintiff's current injury.

199.   Preliminary and Permanent Injunctions ordering Defendants to send Plaintiff to

       a nephrologist for assessment and treatment of his chronic kidney disease.

200.   Compensatory damages against each defendant in the amount to be determined

       at trial, both jointly and severally, against each defendant, for serious often

       excruciating pain, suffering unnecessary physical injury and debility, imminent

       pain and injury, suffering, chronic kidney disease, and mental anguish.

201.   A Temporary Restraining Order restraining Defendants, and any of their agents,

       actors, actors or associates, form retaliating against Plaintiff in all areas of his life

       his life including, but not limited to, residency, housing, programming,


                                               31
       Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 32 of 47




       employment, parole eligibility, recreation, excessive searches, and general

       harassment and humiliation. Just one retaliative phone call can literally ruin

       Plaintiff's entire life.

202.   Punitive damages against each individual in the amount to be determined at

       trial.

203.   A jury trial on all triable issues.

204.   Attorney and expert witness fees and costs.

205.   Plaintiff's costs in this suit.

206.   Any additional relief this Court deems just, proper, and equitable.

       Dated this 19th day of May, 2020.

                                             /s/ Craig H. Durham
                                             Craig H. Durham
                                             Pro Bono Counsel for Plaintiff




                                               32
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 33 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 34 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 35 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 36 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 37 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 38 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 39 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 40 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 41 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 42 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 43 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 44 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 45 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 46 of 47
Case 1:20-cv-00427-BLW Document 62-2 Filed 05/19/21 Page 47 of 47
